 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10
     ERIC FELIX, an individual, on behalf of        CASE NO. 1:19-cv-00312-AWI-JLT
11   himself and others similarly situated,
                                                    [PROPOSED] ORDER REGARDING
12                                                  ADMINISTRATION TIMELINE AND
                   PLAINTIFF,
                                                    NOTICE PACKET
13
     V.                                             (Doc. 30)
14
     WM. BOLTHOUSE FARMS, INC.; and
15
     DOES 1 thru 50, inclusive,
16                DEFENDANTS.

17

18          On January 7, 2020, the Court granted preliminary approval of the Parties’ Class Action

19   Release and Settlement Agreement (Doc. 29). On January 14, 2020, the parties stipulated to an

20   administration timeline and hearing on the Motion for Final Approval and Notice Packet (Doc.

21   30-31). Thus, the Court ORDERS:

22          1. The Court approves in part the Notice Packet filed on January 14, 2020 (Doc. 31).

23             The hearing on the motion for final approval is set on May 4, 2020. Before mailing,

24             the Notice Packet SHALL be amended to list May 4, 2020 as the hearing date

25             and a copy of the amended Notice Packet SHALL be filed no later than January

26             21, 2020;

27          2. The deadline for Defendant to provide the Settlement Administrator with the Class

28             List and Data is January 21, 2020;
 1        3. The deadline for the Settlement Administrator to Mail the Notice Packets is February

 2              15, 2020;

 3        4. The deadline for Class Members to Opt Out or object is April 5, 2020;

 4        5. Plaintiff’s Motion for Final Approval is set on May 4, 2020 at 9:00 a.m. with

 5              Plaintiff’s Motion for Final Approval to be filed by April 10, 2020.

 6

 7
     IT IS SO ORDERED.
 8

 9     Dated:     January 15, 2020                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
